Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to the amendment filed on 03/15/2021. Claims 1-21 are pending.
Specification

The amended specification was received on 03/15/2021.  The specification is accepted.
Drawings
The drawings were received on 03/15/2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
Claim 5, 12, and 19 112(b) rejection have been reconsidered and are withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-11 are rejected under 35 U.S.C. 102(a)(1) as being Chen et al. (US20120229918A1).
Independent claim 10, Chen teaches a camera lens assembly (Figs. 1A-1B, Table 1-1 to 1-3, [0055-0059]), having a total effective focal length f (see Table 1-1, f e.g. 2.97), the camera lens assembly comprising, along an optical axis from an object side to an image side, a first lens, a second lens, a third lens, a fourth lens, and a fifth lens in sequence (Figs. 1A-1B,  Table 1-1 to 1-3, [0055-0059] Lenses 110-150 or see Table 1-1, Lens 1-5 are in sequence),
wherein the first lens has a negative refractive power (see [0055] lens e.g. 110 with negative refractive power or Table 1-1, Lens 2, with negative refractive power); and 
at least one of the second lens, the third lens, the fourth lens, or the fifth lens has a positive refractive power (see [0055] Lens e.g. 130, 150 have positive refractive power or see Table 1-1, Lens 3, Lens 5  have positive refractive power); 
wherein an effective focal length f1 of the first lens (see Table 1-1, f1 e.g. -5.14) satisfies: 
-2.1<f1/f<-1.5 (see Table 1-1, f1 e.g. -1.73), and 
a combined refractive power of the second lens, the third lens, the fourth lens, and the fifth lens is a positive refractive power (see Table 1-1, data from Table using focal length for Lens 2-5, gives a positive refractive power), 
wherein the camera lens assembly has and only has five lenses having refractive
power (see Fig. 1A; Lens 110-150 or Table 1-1, Lens 1-5 has only five lenses having refractive power).

Claim 11, Chen teaches the invention of claim 10, wherein the combined refractive power of the second lens, the third lens, the fourth lens, and the fifth lens is positive (see Table 1-1, data from Table using focal length for Lens 2-5, gives a positive refractive power), and a combined focal length f2345 of the second lens, the third lens, the fourth lens, and the fifth lens and the total effective focal length f of the camera lens assembly satisfy: 0.8<f2345/f<1.3 (see Table 1-1, data from Table using focal length for Lens 2-5, gives a combined focal length f2345 e.g. 2.97, focal length f e.g. 2.97, value e.g. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 7-9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US20120229918A1).
Independent claim 1, Chen teaches a camera lens assembly (Figs. 1A-1B, Table 1-1 to 1-3, [0055-0059]) comprising, along an optical axis from an object side to an image side, a first lens, a second lens, a third lens, a fourth lens, and a fifth lens in sequence (Figs. 1A-1B,  Table 1-1 to 1-3, [0055-0059] Lenses 110-150 or see Table 1-1, Lens 1-5 are in sequence), 
wherein the first lens has a negative refractive power (see [0055] lens e.g. 110 with negative refractive power or Table 1-1, Lens 2, with negative refractive power), and an image-side surface of the first lens is a concave surface (see Fig. 1A or [0055] lens e.g. 110 has a concave image-side surface e.g. 112); 
the second lens has a positive refractive power (see [0055] lens e.g. 120 has positive refractive power or Table 1-1, Lens 1, with positive refractive power), and an image-side surface of the second lens is a convex surface (see Fig. 1A or [0055] lens e.g. 120 has convex image –side surface e.g. 122); 
each of the third lens, the fourth lens, and the fifth lens has a positive refractive power (see [0055] Lens e.g. 130, 150 have positive refractive power or see Table 1-1, Lens 3, Lens 5  have positive refractive power) or a negative refractive power (see [0055] Lens e.g. 140, have negative refractive power or see Table 1-1, Lens 4, have negative refractive power); and 
wherein the camera lens assembly has and only has five lenses having refractive power (see Fig. 1A; Lens 110-150 or Table 1-1, Lens 1-5 has only five lenses having refractive power);
a total effective focal length f of the camera lens assembly and an entrance pupil diameter EPD of the camera lens assembly (see Table 1-1, given f e.g. 2.97, given Fno is equal to f/EPD e.g. 1.62) satisfy: 0.8<f/EPD<1.6 (see Table 1-1, given f e.g. 2.97, given Fno is equal to f/EPD e.g. 1.62)
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the lens speed to the above range in order to have an optical lens assembly with large field angle, good aberration correction ability, high resolution, and high image quality (see Chen 0004), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to optimize the lens speed to the above range in order to have an optical lens assembly with large field angle, good aberration correction ability, high resolution, and high image quality (see Chen 0004), (In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235).
 
Claim 2, Chen teaches the invention of claim 1, wherein an effective focal length f2 of the second lens and the total effective focal length f of the camera lens assembly satisfy: 1.4<f2/f<3 (see Table 1-1, see f2 e.g. 7.09, f e.g. 2.97, value e.g. 2.38).

Claim 3, Chen teaches the invention of claim 1, wherein a combined refractive power of the second lens, the third lens, the fourth lens, and the fifth lens is a positive refractive power (see Table 1-1, data from Table using focal length for Lens 2-5, gives a positive refractive power), and a combined focal length f2345 of the second lens, the third lens, the fourth lens, and the fifth lens and the total effective focal length f of the camera lens assembly satisfy: 0.8<f2345/f<1.3 (see Table 1-1, data from Table using focal length for Lens 2-5, gives a combined focal length f2345 e.g. 2.97, focal length f e.g. 2.97, value e.g. 1).

Claim 7, Chen teaches the invention of claim 1, wherein a sum ∑T of respective axial spacing distances between respective pairs of two adjacent ones of the first lens to the fifth lens (see Table 1-1, using data from surface 2-3, 5, 7, 9, value sum ∑T e.g. 3.318) and an axial distance TTL from the object-side surface of the first lens to an image plane of the camera lens assembly satisfy: 0.1<∑T/TTL<0.3 (see Table 1-1, using data from surface 2-3, 5, 7, 9, value sum ∑T e.g. 3.318, using data Table 1-3, TTL/ImgH e.g. 5.61, given Fig. 1B e.g. 2.26, solving TTL e.g. 12.6786, ∑T/TTL gives value e.g. 0.2617).
 
Claim 8, Chen teaches the invention of claim 1, further comprising a diaphragm disposed between the first lens and the second lens (see Fig. 1A, aperture e.g. 100 between first lens e.g. 110 and second lens e.g. 120, see [0055] or Table 1-1, surface 3 Ape. Stop, between Lens 1 and Lens 2).
  
Claim 9, Chen teaches the invention of claim 8, wherein an axial distance SL from the diaphragm to an image plane of the camera lens assembly and an axial distance TTL from the object-side surface of the first lens to the image plane of the camera lens assembly satisfy: 0.7<SL/TTL<1 (see Table 1-3, using data Table 1-3, TTL/ImgH e.g. 5.61, given Fig. 1B e.g. 2.26, solving TTL e.g. 12.6786, SL is TTL- data thickness surface 1-2, e.g. 8.6196, SL/TTL value e.g. 0.67).
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize axial distance SL from the diaphragm to an image plane of the camera lens assembly and an axial distance TTL from the object-side surface of the first lens to the image plane to the above range in order to have an optical lens assembly with large field angle, good aberration correction ability, high resolution, and high image quality (see Chen 0004), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to optimize axial distance SL from the diaphragm to an image plane of the camera lens assembly and an axial distance TTL from the object-side surface of the first lens to the image plane to the above range in order to have an optical lens assembly with large field angle, good aberration correction ability, high resolution, and high image quality (see Chen 0004), (In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235).

Claim 14, Chen teaches the invention of 10, wherein the total effective focal length f of the camera lens assembly and an entrance pupil diameter EPD of the camera lens assembly (see Table 1-1, given f e.g. 2.97, given Fno is equal to f/EPD e.g. 1.62) satisfy: 0.8<f/EPD<1.6 (see Table 1-1, given f e.g. 2.97, given Fno is equal to f/EPD e.g. 1.62).
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the lens speed to the above range in order to have an optical lens assembly with large field angle, good aberration correction ability, high resolution, and high image quality (see Chen 0004), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to optimize the lens speed to the above range in order to have an optical lens assembly with large field angle, good aberration correction ability, high resolution, and high image quality (see Chen 0004), (In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235).

Allowable Subject Matter

Claims 4-6, 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance: 
With respect to claim 4, the prior art from record fails to teach the elements 

recited in claim 4, as follows:

 	Claim 4,   wherein an effective semidiameter DTI 1 of an object-side surface of the first lens and an effective semi-diameter DT52 of an image-side surface of the fifth lens satisfy: 0.7<DT11/DT52<1.3.
 With respect to claim 5, the prior art from record fails to teach the elements 

recited in claim 5, as follows:

Claim 5, wherein a center thickness CT2 of the second lens along the optical axis and an edge thickness ET2 of the second lens in a direction parallel to the optical axis satisfy: 1.8<CT2/ET2<3.5 (see Table 1-1, surface 4, CT2 e.g. 1.453, ET2 measure from figure Lens 2, 8.636, e.g. 0.16).
 With respect to claim 6, the prior art from record fails to teach the elements 

recited in claim 6, as follows:

Claim 6, wherein a half HFOV of a maximal field-of-view of the camera lens assembly satisfies: tan(HFOV/2)>0.5 (see Table 1-1, HFOV e.g. 37.8 deg, value e.g. 0.05).
 With respect to claim 12, the prior art from record fails to teach the elements 

recited in claim 12, as follows:

Claim 12, wherein a center thickness CT2 of the second lens along the optical axis and an edge thickness ET2 of the second lens in a direction parallel to the optical axis satisfy: 1.8<CT2/ET2<3.5 (see Table 1-1, surface 4, CT2 e.g. 1.453, ET2 measure from figure Lens 2, 8.636, e.g. 0.16).

With respect to claim 13, the prior art from record fails to teach the elements 

recited in claim 13, as follows:

Claim 13, wherein an effective semidiameter DTI 1 of an object-side surface of the first lens and an effective semi-diameter DT52 of an image-side surface of the fifth lens satisfy: 0.7<DT11/DT52<1.3.


Claims 15-21 are allowed over the prior art. 
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claim, taken in combination with all of the claimed features, in such a manner that rejection under 35 U.S.C. 102 or 103 would not be proper. 
In regard to independent claim 15, the closest prior art Tseng et al. (US20180341086A1), Chen et al. (US20120229918A1), .
Tseng relates to an optical imaging lens assembly, an image capturing unit and an electronic device, more particularly to an optical imaging lens assembly and an image capturing unit applicable to an electronic device. Teaches a camera lens assembly (Figs. 9-10,  5th embodiment, Tables 9-10; see [0131-0139]) comprising, along an optical axis from an object side to an image side, a first lens, a second lens, a third lens, a fourth lens, and a fifth lens in sequence, 5Application No. 16/231,114wherein the first lens has a negative refractive power, and at least one of an object- side surface of the first lens or an image-side surface of the first lens is a concave surface; the second lens has a positive refractive power, and at least one of an object-side surface of the second lens or an image-side surface of the second lens is a convex surface; each of the third lens and the fourth lens, has a positive refractive power or a negative refractive power; and an effective semi-diameter DT11 of the object-side surface of the first lens and an entrance pupil diameter EPD of the camera lens assembly satisfy: 1<DT11/EPD<1.6 wherein the camera lens assembly has and only has five lenses having refractive power (see Figs 9-10), as in claim 15.

Chen relates to an image pick-up optical system, and more particularly to an image pick-up optical system comprising five lens elements. Teaches a camera lens assembly (Figs. 1A-1B, Table 1-1 to 1-3, [0055-0059]) comprising, along an optical axis from an object side to an image side, a first lens, a second lens, a third lens, a fourth lens, and a fifth lens in sequence (Figs. 1A-1B,  Table 1-1 to 1-3, [0055-0059] Lenses 110-150 or see Table 1-1, Lens 1-5 are in sequence), 5Application No. 16/231,114wherein the first lens has a negative refractive power (see [0055] lens e.g. 110 with negative refractive power or Table 1-1, Lens 2, with negative refractive power), and at least one of an object- side surface of the first lens or an image-side surface of the first lens is a concave surface (see Fig. 1A or [0055] lens e.g. 110 has a concave image-side surface e.g. 112); the second lens has a positive refractive power (see [0055] lens e.g. 120 has positive refractive power or Table 1-1, Lens 1, with positive refractive power), and at least one of an object-side surface of the second lens (see [0055] lens e.g. 120 has an object-side surface e.g. 121 convex) or an image-side surface of the second lens is a convex surface (see [0055] lens e.g. 120 has an image-side surface e.g. 122 convex); each of the third lens and the fourth lens, has a positive refractive power (see [0055] Lens e.g. 130, has a positive refractive power or see Table 1-1, Lens 3 has positive refractive power) or a negative refractive power (see [0055] Lens e.g. 140, has a negative refractive power or see Table 1-1, Lens 4, has a negative refractive power); the fifth lens has a positive refractive power (see [0055] Lens e.g. 150 has positive refractive power or see Table 1-1, Lens 5  has positive refractive power); and 
wherein the camera lens assembly has and only has five lenses having refractive power (see Fig. 1A; Lens 110-150 or Table 1-1, Lens 1-5 has only five lenses having refractive power), as in claim 15.

However, the prior art of record from Tseng taken alone or in combination does not teach or render obvious over the claimed features of the claim 15 including, “the fifth lens has a positive refractive power”. 

However, the prior art of record from Chen taken alone or in combination does not teach or render obvious over the claimed features of the claim 15 including, “an effective semi-diameter DT11 of the object-side surface of the first lens and an entrance pupil diameter EPD of the camera lens assembly satisfy: 1<DT11/EPD<1.6”. 

Claims 16-21 are allowed due to their dependency on claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claims 1-14  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims 10-11 are rejected under 35 U.S.C. 102(a)(1) as being Chen et al. (US20120229918A1). Claim 1-3, 7-9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US20120229918A1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO J BETANCOURT whose telephone number is (571)270-0393.  The examiner can normally be reached on Mon - Fri: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS PHAM can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALBERTO J BETANCOURT/
Examiner, Art Unit 2872


/MARIN PICHLER/Primary Examiner, Art Unit 2872